Citation Nr: 0724133	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran and his 
spouse testified at a RO hearing in November 2003.  The issue 
on appeal was remanded in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the January 2006 Remand, the RO was instructed to take 
appropriate action to attempt to verify the veteran's claimed 
stressor.  As detailed, the veteran gave testimony with 
regard to his claimed stressor at the November 2003 RO 
hearing with regard to an incident when a gun barrel 
exploded.  The RO's attention was directed to the transcript 
for specific details and information.  

In March 2006, the RO sent a VCAA letter to the veteran 
requesting further information from him with regard to his 
claimed stressor.  As the veteran did not respond to such 
inquiry, the RO did not attempt to verify the claimed 
stressor, and continued the denial of service connection.  It 
appears, however, that the RO did not review the November 
2003 transcript of record pertaining to the claimed gun 
barrel stressor, as the transcript contained information 
pertaining to the location, time period, and unit assignment.  
It appears that such specific details appear to be sufficient 
to request corroboration from the U.S. Army and Joint 
Services Records Research Center (JSRRC).  But there is no 
indication that an attempt was made to corroborate the 
veteran's alleged stressor based on the current details of 
record.  

The Board acknowledges that it did not include an express 
direction in the January 2006 Remand to the effect that a 
request for corroborate the claimed stressors even if the 
veteran did not respond to the request for additional 
details.  However, the Board believes that it was implicit in 
the Remand that such request for corroboration was necessary 
in light of the stressor details reported by the veteran at 
the November 2003 Board hearing.  Under the circumstances, 
the Board regrets that the case must be returned for an 
appropriate attempt to corroborate the claimed stressors. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should thoroughly review the 
claims folder, to include the November 
2003 Board hearing transcript, and 
prepare a summary of all stressors 
alleged by the veteran.  This summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

2.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
clarifying the nature and etiology of 
any current psychiatric disorders.  It 
is imperative that the claims file be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

3.  After completion of the above, the 
RO should review the expanded record 
and adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim is unfavorable to the veteran, 
the RO must issue a supplemental 
statement of the case and provide him 
an opportunity to respond before this 
case is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


